                                                    1   THE MLNARIK LAW GROUP, INC.
                                                        JOHN L. MLNARIK (SBN 257882)
                                                    2   WILLIAM W. WINTERS (SBN 302818)
                                                        2930 Bowers Avenue
                                                    3   Santa Clara, CA 95051
                                                        Telephone: (408) 919-0088
                                                    4   Facsimile: (408) 919-0188

                                                    5   Attorneys for Debtor
                                                        Pierce Contractors, Inc.
                                                    6

                                                    7                               UNITED STATES BANKRUPTCY COURT
                                                    8                  NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                    9
                                                        In re:                                         ) Chapter 11
The Mlnarik Law Group, Inc.




                                                   10                                                  )
                                                                                                       ) Case No. 20-50182 MEH
                                                   11   PIERCE CONTRACTORS, INC.                       )
                                                                                                       )
                                                   12                                                  )
                                                                                Debtor.                )
                       TELEPHONE (408) 919-0088
                        FACSIMILE (408) 919-0188




                                                   13                                                  )
                          Santa Clara, CA 95051
                           2930 Bowers Avenue




                                                                                                       )
                                                   14                                                  )
                                                                                                       )
                                                   15                                                  )
                                                                                                       ) HON. M. ELAINE HAMMOND
                                                   16
                                                                                                  CERTIFICATE OF SERVICE
                                                   17
                                                                I, the undersigned, do hereby declare under penalty of perjury that the following statements
                                                   18   are true and correct:
                                                   19         I am over the age of 18 years and not a party to this action. My business address is 2930
                                                   20   Bowers Ave, Santa Clara, CA 95051.

                                                   21             Following normal office practices, on April 27, 2021 I served a true copy of the documents
                                                        titled:
                                                   22
                                                                     1) NOTICE OF HEARING
                                                   23                2) DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION AND
                                                   24                   DISCLOSURE STATEMENT

                                                   25
                                                        BY MAIL on the party or parties named in Exhibit A by following ordinary business practice,
                                                   26   placing a true copy thereof enclosed in a sealed envelope, for collection and mailing with the
                                                        United States Postal Service where it would be deposited for first class delivery, postage fully
                                                   27   prepaid, in the United States Postal Service that same day in the ordinary course of business.
                                                   28

                                                                                                          1
                                                   Case: 20-50182       Doc# 87-1    Filed: 04/27/21   Entered: 04/27/21 15:20:39
                                                                                               CERTIFICATE OF SERVICE
                                                                                                                                         Page 1 of
                                                                                                 5
                                                    1         Executed on April 27, 2021 at Santa Clara, California.
                                                    2
                                                                                                           /s/ William W. Winters
                                                    3                                                      William W. Winters
                                                    4

                                                    5

                                                    6

                                                    7

                                                    8

                                                    9
The Mlnarik Law Group, Inc.




                                                   10

                                                   11

                                                   12
                       TELEPHONE (408) 919-0088
                        FACSIMILE (408) 919-0188




                                                   13
                          Santa Clara, CA 95051
                           2930 Bowers Avenue




                                                   14

                                                   15

                                                   16

                                                   17

                                                   18

                                                   19
                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28

                                                                                                       2
                                                   Case: 20-50182   Doc# 87-1     Filed: 04/27/21   Entered: 04/27/21 15:20:39
                                                                                            CERTIFICATE OF SERVICE
                                                                                                                                    Page 2 of
                                                                                              5
                                                    1

                                                    2

                                                    3

                                                    4

                                                    5

                                                    6

                                                    7

                                                    8                                         Exhibit A

                                                    9
The Mlnarik Law Group, Inc.




                                                   10

                                                   11

                                                   12
                       TELEPHONE (408) 919-0088
                        FACSIMILE (408) 919-0188




                                                   13
                          Santa Clara, CA 95051
                           2930 Bowers Avenue




                                                   14

                                                   15

                                                   16

                                                   17

                                                   18

                                                   19
                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28

                                                                                                   3
                                                   Case: 20-50182   Doc# 87-1   Filed: 04/27/21   Entered: 04/27/21 15:20:39
                                                                                          CERTIFICATE OF SERVICE
                                                                                                                               Page 3 of
                                                                                            5
Label Matrix for local noticing                      ACAR Leasing Ltd. d/b/a GM Financial Leasing         Acar Leasing Ltd. d/b/a GM Financial Leasing
0971-5                                               PO Box 183853                                        c/o Randall P. Mroczynski
Case 20-50182                                        Arlington, TX 76096-3853                             Cooksey, Toolen, Gage, Duffy & Woog
California Northern Bankruptcy Court                                                                      535 Anton Boulevard, 10th Floor
San Jose                                                                                                  Costa Mesa, CA 92626-1947
Tue Apr 27 12:00:58 PDT 2021
Cab West LLC                                         Ford Motor Credit Company LLC                        Ford Motor Credit Company, servicing agent f
c/o Randall P. Mroczynski                            c/o Randall P. Mroczynski                            c/o Law Offices of Austin P. Nagel
Cooksey, Toolen, Gage, Duffy & Woog                  Cooksey, Toolen, Gage, Duffy & Woog                  111 Deerwood Rd., Suite 305
535 Anton Blvd., 10th Floor                          535 Anton Blvd., 10th Floor                          San Ramon, CA 94583-1530
Costa Mesa, CA 92626-1947                            Costa Mesa, CA 92626-1947

Pierce Contractors, Inc.                             SASSAN RAISSI, A SOLE INDIVIDUAL, AS TO AN U         U.S. Bankruptcy Court
194 Lantz Drive                                      C/O Edward T. Weber, Esq.                            280 South First Street
Morgan Hill, CA 95037-9346                           17151 Newhope Street, Suite 203                      Room 3035
                                                     Fountain Valley, CA 92708-4226                       San Jose, CA 95113-3099


ACAR Leasing LTD                                     FRANCHISE TAX BOARD                                  Ford Motor Credit Company
PO Box 183853                                        BANKRUPTCY SECTION MS A340                           PO Box 552679
Arlington, TX 76096-3853                             PO BOX 2952                                          Detroit, MI 48255-2679
                                                     SACRAMENTO CA 95812-2952


Ford Motor Credit Company LLC                        GM Financial                                         INTERNAL REVENUE SERVICE
Randall P. Mroczynski, Esq.                          PO Box 78143                                         P.O. BOX 7346
CTGD&W, 535 Anton Blvd., 10th Floor                  Phoenix, AZ 85062-8143                               PHILADELPHIA, PA 19101-7346
Costa Mesa CA 92626-1947


Joel Gamburg Revocable Trust                         National Recovery Center                             Office of the U.S. Trustee / SJ
333 West Santa Clara Street #610                     PO Box 67015                                         U.S. Federal Bldg.
San Jose, CA 95113-1715                              Harrisburg, PA 17106-7015                            280 S 1st St. #268
                                                                                                          San Jose, CA 95113-3004


Richard W. Joyce                                     Sassan Raissi, a sole individual, et al              (p)SUPERIOR LOAN SERVICING
Yong Cha Joyce                                       c/o Superior Loan Servicing                          ATTN ASSET DEFAULT MANAGEMENT
212 Grand Coulee Avenue                              7525 Topanga Canyon Blvd.                            7525 TOPANGA CANYON BLVD
Grand Coulee, WA 99133-9754                          Canoga Park, CA 91303-1214                           CANOGA PARK CA 91303-1214


Richard Peers                                        Richard W. Joyce                                     William W. Winters
194 Lantz Drive                                      212 Grand Coulee Avenue                              The Mlnarik Law Group, Inc.
Morgan Hill, CA 95037-9346                           Grand Coulee, WA 99133-9754                          2930 Bowers Ave
                                                                                                          Santa Clara, CA 95051-0919


Yong Cha Joyce
212 Grand Coulee Avenue
Grand Coulee, WA 99133-9754




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
               Case: 20-50182           Doc# 87-1        Filed: 04/27/21           Entered: 04/27/21 15:20:39            Page 4 of
                                                                     5
Superior Loan Servicing                End of Label Matrix
7525 Topanga Canyon Boulevard          Mailable recipients   24
Canoga Park, CA 91303                  Bypassed recipients    0
                                       Total                 24




               Case: 20-50182   Doc# 87-1   Filed: 04/27/21       Entered: 04/27/21 15:20:39   Page 5 of
                                                        5
